Opinion
Per Curiam,
This matter came before the court below on the relator’s petition in forma pauperis for a writ of habeas corpus seeking his release from the Eastern State Penitentiary where he is serving a sentence of life imprisonment. The sentence was imposed following the relator’s conviction of murder in the first degree by a court en bane, composed of three judges, on his plea of guilty generally to an indictment charging him with murder. The court was unanimous in its finding as to the degree of the murder, and the sentence of life imprisonment, which is authorized by the statute in the circumstances, was likewise unanimous. No appeal was taken from the judgment of sentence. In the proceeding here involved, the court below justifiably dismissed the rela: tor’s petition for the reasons set forth in the opinion *296of President Judge Carroll. The appeal is without merit and the order of dismissal must necessarily be affirmed.
Order affirmed.